                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA
    .         .
U.S.A. vs. Michael Lamont Gilchrist                                         Docket No. 5:18-CR-342-1D

                               Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Michael Lamont Gilchrist, who, upon an earlier plea of guilty
to two counts of Distribution of a Quantity of Cocaine Base (Crack), 21 U.S.C. § 84l(a)(l) and 21 U.S.C. §
84l(b)(l)(C), and Distribution of a Quantity of Cocaine Base (Crack) and Aiding and Abetting, 21 U.S.C.
§ 84l(a)(l), 21 U.S.C. § 84l(b)(l)(C) and 18 U.S.C. § 2, was sentenced by the Honorable James C. Dever III,
U.S. District Judge, on June 24, 2019, to the custody of the Bureau of Prisons for a term of 41 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 36 months.

Michael Lamont Gilchrist was released from custody on October 27, 2020, at which time the term of
supervised release commenced.

On November 20, 2020, a Violation Report was submitted to the court regarding the defendant's use of
cocaine. Supervision was continued and Mr. Gilchrist was referred for drug treatment and a referral for the
HOPE Court was submitted.

On December 4, 2020, a Petition for Action was signed by the court adding the following conditions per
HOPE Court requirements: participation in a cognitive behavioral program, DROPS, and warrantless
searches.

On January 6, 2021, a Petition for Action was signed by the court adding 60 days of location monitoring in
response to the defendant's use of cocaine, amphetamine, and methamphetamine. The defendant has been
compliant to location monitoring thus far.
   '·
On January 19, 2021, a Violation Report was submitted to the court after the defendant tested positive for
cocai11e. The defendant was continued on supervision for further engagement in HOPE and treatment.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant is a participant of the HOPE Court Program and engaged in intensive outpatient substance
abuse treatment .. As a condition of both programs, the defendant is prohibited from drinking alcohol.
Despite this, tne defendant continues to drink alcohol and acknowledges that his doing so is problematic
for ~is recovery.

In response to this non-compliance and in an effort to hold the defendant accountable for his alcohol
consumption, it is respectfully recommended that the defendant submit to 60 days of Remote Alcohol
Monitoring. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.




              Case 5:18-cr-00342-D Document 77 Filed 03/04/21 Page 1 of 2
Michael Lamont Gilchrist
Docket No. 5:18-CR-342-1D
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

  · 1. The defendant shall abide by all terms and conditions of the Remote Alcohol Monitoring Program,
       as directed by the probation officer, for a period not to exceed 60 consecutive days.
Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Maurice J.'Foy                                   Isl Taylor R. O'Neil
Maurice J. Foy                                       Taylor R. O'Neil
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:919-861-8698
                                                     Executed On: March 4, 2021

                                       ORDER OF THE COURT

Considered and ordered this       4-     day of   NOJ\ Ch                , 2021, and ordered filed and
made a part of the records in the above case.
             '


Jan(s C. Dever III
U.S; District Judge




                 Case 5:18-cr-00342-D Document 77 Filed 03/04/21 Page 2 of 2
